DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-07-00204-CV
        
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
MICKEY
J. HUGHES,         §          APPEAL FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT AT LAW OF
 
AMIE
HUGHES AND IN THE 
BEST
INTEREST OF D.S.H.,         §          CHEROKEE COUNTY, TEXAS
A
MINOR CHILD


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant Mickey J. Hughes has filed a motion to abate or
withdraw his notice of appeal.  Along
with his motion, he has furnished proof that a new trial has been granted by
the trial court in the underlying divorce action.  A copy of the motion has been sent to
Appellee.  Because Appellant has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.
Opinion
delivered June 20, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)